Citation Nr: 0407024	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for rare premature 
ventricular contractions.

4.  Entitlement to service connection for post-head contusion 
headaches.

5.  Entitlement to service connection for bilateral leg 
disorder.

6.  Entitlement to service connection for right knee 
tendonitis.

7.  Entitlement to an initial rating in excess of 10 percent 
for service-connected status post fracture, proximal first 
phalanx and proximal second metacarpal, with chronic sprain 
of the wrist and tendonitis of the right hand.

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.
9.  Entitlement to an initial compensable rating for status 
post fracture of the right fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The claims file shows that the veteran advised the RO that he 
would not be able to attend the rescheduled traveling board 
hearing scheduled for August 4, 2003.  The veteran did not 
ask for his hearing to be rescheduled for a later time.  As 
such, the Board will proceed with appellate review as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.704 (2003).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran does not currently have bilateral impaired hearing 
for VA disability purposes as none of the auditory thresholds 
in any of the frequencies is 40 decibels or greater; nor are 
the auditory thresholds for at least three of the frequencies 
26 decibels or greater; nor are speech recognition scores 
using the Maryland CNC Test less than 94 percent in either 
ear.  

2.  The competent medical evidence of record does not show 
that premature ventricular contractions manifested during the 
veteran's military service; there is no competent medical 
evidence of record that shows that the veteran currently has 
chronic premature ventricular contractions.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).

2.  Premature ventricular contractions were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.  

In regard to VA's enhanced duty to notify, the Board notes 
that the RO reconsidered the veteran's claims in light of the 
VCAA, as indicated in the February 2002 Supplemental 
Statement of the Case (SSOC).  The Board finds that the 
requirements under the VCAA have been further met as follows.  
The RO provided the veteran with a copy of the April 1999 
rating decision, May 2000 Statement of the Case (SOC), 
October 2000 SSOC, February 2002 SSOC, April 2002 SSOC, and 
June 2002 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claims 
and the reasons the claims were denied.  The October 2000 and 
February 2002 SSOCs provided the veteran with notice of all 
the law and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  

In the February 2002 SSOC, the RO advised the veteran of the 
VCAA.  The RO further advised the veteran that it had 
determined that all the available medical information needed 
to support his claims was of record and his claims were rated 
based on the evidence available.  The RO informed the veteran 
that if there was other medical evidence he wanted the RO to 
consider, he should notify the RO and they would make a 
reasonable effort to obtain it.  Thus, the veteran was 
provided with notice of the delegation of responsibility 
between VA and the veteran in procuring any outstanding 
information and evidence the veteran deemed the RO should 
consider in connection with his claims.  In this regard, the 
Board further notes that the veteran has demonstrated his 
awareness of the delegation of responsibility between VA and 
the veteran.  On several occasions, the veteran submitted 
medical evidence accompanied with additional argument that he 
wanted the RO to consider.  The veteran also instructed the 
RO to obtain VA treatment records from the Tampa and Las 
Vegas VA Medical Centers (MC), which were retrieved.  Based 
on the foregoing, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that under section 38 
U.S.C. 5103(a) (2003), before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim, a 
service-connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In the 
instant appeal, the RO complied with the enhanced duty to 
notify provisions under the VCAA after the initial 
unfavorable rating decision.  While the Court in Pelegrini 
did not address whether, and if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 
20.1104 (2003).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA.  While the notice provided to the 
veteran in the February 2002 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As previously stated, 
the February 2002 SSOC made clear that if there was other 
medical evidence the veteran wanted the RO to consider, he 
should notify the RO and they would make a reasonable effort 
to obtain it.  After this notice to the veteran was provided, 
the case was reconsidered again in April and June 2002 and 
SSOCs were provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran. 

Lastly, in regard to VA's duty to assist, the Board notes 
that the RO obtained the veteran's service medical records 
and VA treatment records from the Tampa VAMC and Las Vegas 
VAMC.  The RO also afforded the veteran VA examinations in 
October 1998 and June 2001.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Service Connection for Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
due to exposure to loud noise during service.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The DD Form 214 shows that the veteran's military 
occupational specialty was track vehicle repairer.

Audiometric testing conducted at the December 1984 service 
enlistment examination shows that the veteran exhibited pure 
tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
5
LEFT
0
0
5
5
5

Audiometric testing conducted in May 1986 shows that the 
veteran exhibited pure tone air conduction thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
0
20
LEFT
10
0
5
5
10

It was noted that the veteran reported that he seldom wore 
hearing protection in a noise hazardous area.  In May 1988, 
the veteran complained of pain behind the left ear and 
difficulty hearing out of both ears.  The impression reads 
tinnitus/otitis media and the rest is not legible.  There is 
no separation examination report of record.  

The October 1998 VA examination report shows that the veteran 
related that he spent six years in the service as a diesel 
mechanic.  He reported that he was exposed to machinery 
noise, including tank noise and vehicle noise.  He indicated 
that he wore ear protection when he was exposed to this 
noise.  He also reported that he shot firearms several times 
during service and that he wore ear protection while doing 
so.  Audiometric testing revealed that the veteran exhibited 
pure tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
25
15
10
5
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner noted that the veteran 
presented with a moderately severe sensorineural hearing loss 
in both ears at 8000 Hz and that the veteran had excellent 
word discrimination bilaterally at normal conversational 
levels.  

The service medical records show that in the performance of 
the veteran's military occupational specialty, he was 
subjected to hazardous noise.  Audiometric testing conducted 
during and after service, however, shows that the veteran's 
exposure to hazardous noise has not resulted in acoustical 
trauma manifested by hearing loss as defined by VA 
regulations.  The audiometric tests show that the veteran 
does not currently have bilateral impaired hearing for VA 
disability purposes as none of the auditory thresholds in any 
of the frequencies is 40 decibels or greater; nor are the 
auditory thresholds for at least three of the frequencies 26 
decibels or greater; nor are speech recognition scores using 
the Maryland CNC Test less than 94 percent in either ear. 38 
C.F.R. § 3.385 (2003).  Thus, the veteran is not shown to 
have a current disability.  Accordingly, service connection 
for bilateral hearing loss is denied.  


Service Connection for Premature Ventricular Contractions

The service medical records show that the veteran underwent 
an electrocardiogram (ECG) in August 1988, which revealed a 
normal sinus rhythm with sinus arrhythmia.  The service 
examiner noted that the ECG was normal.  An August 1988 
record shows that the veteran was evaluated for chest pain.  
The veteran admitted to upper sternal point tenderness and 
shortness of breath or nausea when the pain occurred.  The 
assessment was musculoskeletal strain versus pleurisy.   A 
July 1989 record noted that the veteran complained of chest 
pain present for the past six months.  He described an 
episode that involved the onset of arm pain that radiated 
from the midchest to the right underarm accompanied by 
labored breathing.  He reported that he woke up from his 
sleep on different occasions with chest pain.  He denied a 
history of trauma to the chest.  He reported a history of 
bronchitis as an adolescent.  It was noted that an ECG was 
negative.  The service examiner noted that the physical 
examination revealed slight pain with palpation to the chest.  
The service examiner noted an assessment of possible gas.  
The veteran was further examined by another service examiner.  
The service examiner noted that the physical examination 
revealed a chest tender to palpation of the 4th intercostal 
space and 4th rib which reproduced pus.  The service examiner 
noted an impression of costochondritis.  No further 
complaints of chest pain are documented in the service 
medical records.  There is no separation examination report 
of record.  

VA treatment records show that the veteran underwent an ECG 
in May 1996[?]. The examiner noted that the ECG revealed a 
normal sinus rhythm.  A boderline ECG was also noted.  

The October 1998 VA general examination report shows that the 
veteran complained of premature ventricular contractions.  
The examiner noted that the veteran drank excessive coffee, 
three cups a day.  The examiner noted that he did not find 
any premature ventricular contractions at this examination.  
The physical examination revealed that the chest was clear to 
percussion and auscultation.  There were no thrills, thrusts, 
murmurs, or enlargement of the heart.  His blood pressure was 
130/80.  The examiner diagnosed rare premature ventricular 
contraction.  The chest x-ray revealed clear lungs and normal 
heart size.  The radiologist noted, "[q]uestion mild right 
ventricular configuration versus projection," otherwise 
normal chest.  

The Board has thoroughly reviewed the record and has 
determined that service-connection is not warranted for rare 
premature ventricular contractions.  The service medical 
records do not document any complaints of or findings of 
premature ventricular contractions during service.  There 
were no complaints of or findings of premature ventricular 
contractions in connection with the veteran's in-service 
complaints of chest pain.  The ECG the veteran underwent 
during service revealed a normal sinus rhythm.  Post-service 
medical records include a May 1996 ECG that continued to note 
a normal sinus rhythm.  According to the October 1998 VA 
examiner, no premature ventricular contractions were 
demonstrated on examination.  Thus, notwithstanding the 
October 1998 VA examiner's diagnosis of rare premature 
ventricular contractions, there is no medical evidence of 
record that shows that the veteran has a chronic ventricular 
disorder.  While the veteran is competent to describe his 
subjective symptoms, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent medical evidence that shows that premature 
ventricular contractions manifested during the veteran's 
military service and in the absence of competent medical 
evidence that shows that the veteran currently has premature 
ventricular contractions, service connection for the claimed 
disorder must be denied.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for premature ventricular contractions is 
denied.



REMAND

The veteran is appealing the initial assignment of a 
disability evaluation following an award of service 
connection for the following:  status post fracture, proximal 
first phalanx and proximal second metacarpal, with chronic 
sprain of the wrist and tendonitis of the right hand; 
degenerative disc disease of the cervical spine; and 
status post fracture of the right fibula.  The veteran 
contends that the severity of the disabilities is greater 
than is contemplated by the initially assigned ratings.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran was last 
afforded an examination of his right hand/wrist disability, 
neck disability, and right leg fracture in October 1998.   

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his right 
hand/wrist disorder.  The examiner should 
note at which degree the veteran 
experiences pain on motion, if any. The 
examiner should identify any additional 
functional loss due to such factors as 
fatigue, weakness, etc.  The examiner 
should also note whether any muscle spasm 
was demonstrated on examination. All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.   

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his neck 
disorder.  The examiner should identify 
any limitation of motion, and at which 
degree the veteran experiences pain on 
motion, if any.  The examiner should 
identify any additional functional loss 
due to such factors as fatigue, weakness, 
etc.  The examiner should assess whether 
any chronic orthopedic and neurologic 
manifestations consistent with 
intervertebral disc syndrome were 
demonstrated on examination.  If so, the 
examiner should note how often the 
attacks occur and the duration of the 
attacks.  The examiner should also note 
if there are any symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his status post 
fracture of the right fibula and to 
identify any chronic right knee disorder.  
The examiner should identify any 
additional functional loss due to such 
factors as fatigue, weakness, etc.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
also opine whether any right knee 
disorder is related to service.  To the 
extent possible, the examiner should 
further opine whether varicosities of the 
legs were aggravated by service.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

4.  The veteran should be afforded an 
appropriate medical examination to 
ascertain whether he has a chronic 
headache disorder and whether it began in 
service or is due to head trauma during 
service. Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

5.  The veteran should be afforded an 
appropriate medical examination to 
identify any present psychiatric illness.  
The examiner should be requested to opine 
whether any present psychiatric 
disability began in service or is 
otherwise attributable to service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.


5.  The issues on appeal should be 
readjudicated with consideration of all 
the evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



